Case 3:18-cv-11026-MAS-DEA Document 343 Filed 04/06/21 Page 1 of 1 PageID: 3794
                                                                          CHARLES H. CHEVALIER
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, New Jersey 07102-5310
                                                                          Direct: (973) 596-4743 Fax: (973) 639-6263
                                                                          cchevalier@gibbonslaw.com




                                                              April 6, 2021

  VIA EMAIL
  Hon. Douglas E. Arpert, U.S.M.J.
  U.S. District Court for the District of New Jersey
  Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

        Re:     Amgen Inc. v. Sandoz Inc.,
                Civ. Action No. 18-11026-MAS-DEA (con.) (D.N.J.)

 Dear Judge Arpert:

         This firm, together with Covington & Burling LLP and Sidley Austin LLP, represents
 Plaintiff Amgen Inc. (“Amgen”) in the above-captioned consolidated Hatch-Waxman litigation.
 We write in regard to Defendants Torrent Pharmaceuticals, Ltd. (“Torrent”) and Alkem
 Laboratories, Ltd.’s (“Alkem”, and together with Torrent, “Defendants”) letter requesting a formal
 briefing schedule and hearing date for Defendants’ motion to strike certain opinions offered by
 Amgen’s expert Dr. Andrew Alexis. (See ECF No. 48.) The opinions in question were offered in
 Dr. Alexis’s infringement reports served on Defendants in November 2020. Even though they did
 not serve rebuttal expert reports on infringement, in early March 2021 Defendants sought Dr.
 Alexis’s deposition on his infringement opinions, which they took on March 16, 2021.
         A week after the deposition, on March 23, 2021, Defendants raised their intention to strike
 certain opinions in Dr. Alexis’s report for the first time and requested an immediate meet and
 confer. While unclear which specific opinions were at issue, Amgen obliged and the parties
 conducted a meet and confer on March 25, 2021. Now, nearly two weeks later, and almost five
 months after the service of Dr. Alexis’s reports, Defendants request a formal briefing schedule to
 present this issue to Your Honor. Given Defendants undue delay in raising this issue and the
 prejudice it would cause Amgen in having to address this issue just two months prior to trial,
 Amgen respectfully requests that the Court decline to entertain Defendants’ request to brief this
 issue. Should the Court wish to discuss these matters further, we are available for a telephone
 conference at the Court’s convenience.

                                                       Respectfully submitted,

                                                       s/ Charles H. Chevalier
                                                       Charles H. Chevalier


 cc: All counsel of record (via ECF and email)
